UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6527



EDGAR EDWARD BANTAM,

                                              Petitioner - Appellant,

          versus


ATTORNEY GENERAL FOR THE STATE OF MARYLAND;
JOSEPH P. SACCHET,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2392-WMN)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edgar Edward Bantam, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Rachel Marblestone Kamins, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edgar Edward Bantam seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Bantam v. Sacchett, No. CA-99-

2392-WMN (D. Md. Mar. 17, 2000); Williams v. Taylor, 120 S. Ct.

1495 (2000).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2